
	

114 S1646 IS: Technical Clarification to Public Law 113–243 Act of 2015
U.S. Senate
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1646
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2015
			Mr. Inhofe (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the FAA Modernization and Reform Act of 2012 to make a technical correction relating to
			 the amendments made by Public Law 113–243.
	
	
 1.Short titleThis Act may be cited as the Technical Clarification to Public Law 113–243 Act of 2015. 2.Technical amendment relating to rollover of certain airline payment amounts (a)In generalSection 1106(a) of the FAA Modernization and Reform Act of 2012 (26 U.S.C. 408 note) is amended by adding at the end the following new paragraph:
				
 (6)Special rule for certain airline payment amountsIn the case of any amount which became an airline payment amount by reason of the amendments made by section 1(b) of Public Law 113–243 (26 U.S.C. 408 note), paragraph (1) shall be applied by substituting (or, if later, within the period beginning on December 18, 2014, and ending on the date which is 180 days after the date of enactment of the Technical Clarification to Public Law 113–243 Act of 2015) for (or, if later, within 180 days of the date of the enactment of this Act)..
 (b)Effective dateThe amendment made by this section shall take effect as if included in Public Law 113–243 (26 U.S.C. 408 note).
			
